United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., claiming as widower of H.P., Appellant
and
TENNESSEE VALLEY AUTHORITY,
WESTERN AREA RADIOLOGICAL
LABORATORY, Muscle Shoals, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1345
Issued: April 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 15, 2010 appellant filed an appeal of a merit decision of the Office of Workers’
Compensation Programs dated January 13, 2010 denying his claim for death benefits. Pursuant
to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that the employee’s death was causally
related to factors of her federal employment.
FACTUAL HISTORY
The employee, a radiological chemist, died November 19, 2005 at the age of 26. The
death certificate listed the cause of death as acute hemorrhage laryngotracheobronchitis due to or
1

5 U.S.C. §§ 8101-8193.

as a consequence of toxic shock syndrome and Waterhouse-Friderichsen syndrome. The
November 19, 2005 final pathology report showed nonspecific inflammatory involvement with a
very superficial infiltrate of lymphoid cells and rare plasma cells in the larmina propria.
Appellant, the employee’s husband, filed a claim for survivor’s benefits (Form CA-5) on
September 10, 2006 alleging that the employee was exposed to toxic fumes during the course of
her employment and that this caused or contributed to her death. Appellant asserted that the
employee handled a wide range of strong acids on a regular basis during the course of her work
and that she had increasing problems with respiratory infections and sore throats. He stated that
her symptoms worsened when she was at work and improved when she was away from the
laboratory.
Appellant submitted numerous test results as well as medical records from 2001 to the
time of death. In an August 29, 2006 report, Dr. J. Alan Barksdale, a Board-certified pathologist
and the examining pathologist, noted that the employee’s work history indicated exposure to a
variety of potentially toxic and known toxic fumes. He stated that since there was a postmortem
finding of erosive laryngotracheobronchitis, it must be considered that respiratory exposure to
the substances could have been a significant factor in evolution of the disease process, as contact
with some of these compounds is directly associated with laryngotracheobronchitis.
The employing establishment contested the claim. It submitted reports from Dr. Brenda
Shome,2 a Board-certified endocrinologist, Dr. Stephen S. Hawkins,3 Board-certified in
infectious disease, and Dr. Stephen Adams,4 a Board-certified pathologist, who opined that the
2

In a November 14, 2006 report, Dr. Shome noted that the employee died from a bacterial infection of the trachea
and bronchus complicated by Waterhouse-Friederichsen syndrome with adrenal insufficiency. The employee may
have had preexisting pituitary disease that led to adrenal insufficiency before hemorrhage occurred. Dr. Shome
noted that the employee died from bilateral adrenal hemorrhage that damaged her ability to produce
mineralocorticoid. This led to circulatory collapse on the day she died. This kind of hemorrhage was historically
linked to bacterial sepsis. Dr. Shome opined that there was no connection between this event and any occupational
hazard in working with chemicals. She explained if the employee was accidentally exposed to fumes, she would
have had more nasal burning symptoms, as this would have been the initial entry of the fumes. Dr. Shome noted
that the employee’s only nasal bleeding occurred during pregnancy, which is expected, and did not recur after she
gave birth.
3

In a November 13, 2006 report, Dr. Hawkins reviewed the employee’s medical records and opined that the
cause of her sepsis (toxic effects of systemic infection) appeared to be a bacterial laryngotracheobronchitis. He
stated underlying adrenal insufficiency probably played a significant role in her shock syndrome and was
compounded by the hemorrhage into the adrenal glands which occurred. Dr. Hawkins noted there were multiple
indications in the records to suggest a significant underlying endocrine disorder. He opined there was no convincing
evidence that workplace exposure to fumes led to her upper respiratory inflammation that led to her experiencing the
fatal infection. Dr. Hawkins noted the records showed an unremarkable pattern of sporadic upper respiratory
symptoms and infections. There was no evidence of any breakdown in safety procedures in the workplace.
4

In an October 30, 2006 report, Dr. Adams noted the medical record did not support ongoing chronic symptoms
during her employment, but rather implied episodic infections typical for a young adult. He noted the inflammation
evident at the time of autopsy suggested gastroesophageal reflux. Dr. Adams noted that the employee’s death was
due to infection and there was no evidence of a major exposure resulting in inhalation of acidic fumes that could
potentially lead to an entry for bacteria. He stated the examining pathologist’s narrative noted compliance with
safety procedures, specifically the use of fume hoods, with no evidence of hood malfunction. Dr. Adams further
opined there was no link between fume exposure and Waterhouse-Friderechsen syndrome. He opined the
employee’s susceptibility to life threatening infection was based on possible preexisting endocrine disease as her
medical record and autopsy contained evidence of multiple endocrine abnormalities.

2

employee’s illness and death were not related to her employment. It also stated that there was no
evidence of fume hood malfunction or of major exposure to the offending chemicals and
provided a list of hood flow measurements and dates of pyrosulfate fusions. In a September 10,
2006 statement, appellant asserted that the hoods were not set properly and that other employees
could confirm that there were hood malfunction episodes.
In a March 23, 2007 decision, the Office denied the claim on the grounds the medical
evidence did not show that the death resulted from the work factors. It noted that there was no
evidence of excessive exposure, of hood malfunction, or of safety violations.
On April 20, 2007 appellant requested an oral hearing. In a September 25, 2007 report,
Dr. Mangesh Shukla, a Board-certified gastroenterologist, noted treating the employee from
2002 until she passed away in November 2005. He stated she underwent an uneventful
colonoscopy and upper endoscopy on November 18, 2005, which showed no major
abnormalities. The employee did well after the procedure and was discharged home where she
later developed nausea and a headache. She passed out the next day and could not be revived.
Dr. Barksdale’s autopsy, performed a few hours after death, revealed acute and chronic
laryngotracheobronchitis. Dr. Shukla advised that the employee’s past medical history was
significant for episodes of pneumonia and bronchitis, which required outpatient and inpatient
treatment, and that she had frequent burning chest pain under the breast bone that was
unresponsive to standard heartburn drugs. He stated that he was made aware that her job
required her to add concentrated sulfuric acid to some samples, heat it to a high temperature and
it was very likely that she was exposed to fumes of sulfuric acid on a regular basis. Dr. Shukla
opined that the employee’s symptoms of burning chest pain and episodes of bronchitis and
pneumonia were due to sulfuric acid exposure, and the resultant injury to her trachea and
bronchial tree. He stated her occupational exposure may also explain the autopsy finding of
laryngotracheobronchitis. Dr. Shukla explained that, had the employee’s chest pain been due to
gastroesophageal reflux disease, it should have resolved upon treatment with Nexium.
In an October 16, 2007 report, Dr. Barksdale opined that the most likely causation of the
erosive acute and chronic laryngotracheobronchitis, with a superimposed acute phase leading to
demise, was exposure of the upper airway to toxic or caustic substances, such as chronic
aspiration of gastric acid, repetitive inhalant exposure of a quite irritating nature, as well as
exposure of the employee to pathogens which would have resulted in a primary effect in the
larynx and tracheobronchial tree. He opined that, with the employee’s occupational history of
exposure to toxic aerosols or fumes, such exposure was the most likely proximate cause of the
laryngotracheobronchitis since Dr. Shukla’s findings clinically ruled out a condition of reflux
disease and chronic aspiration. Dr. Barksdale stated that, with the assumption that there was
sufficient exposure of an ongoing type, he concluded that the occupational exposure was a
predominant or a primary etiologic factor.
In a September 7, 2007 decision, an Office hearing representative found the case not in
posture for a hearing and directed further medical development.
The Office prepared a statement of accepted facts and referred the employee’s record, a
list of questions and the statement of accepted facts to Dr. Nilesh Hingarh, Board-certified in
infectious disease, for a second opinion. In an October 4, 2007 report, Dr. Hingarh stated it was

3

possible that the employee’s work-related chemical exposure played a role in her death. He
noted that since the employee’s work was in compliance with hood flow and safety
requirements, it was less likely that she had any significant chemical exposure that would lead to
the underlying lung injury. Nonetheless, Dr. Hingarh opined that the employee’s pathological
changes in her lung, although nonspecific, might be related to possible toxin exposure as stated
by Dr. Barksdale. He noted it was also possible that her underlying tracheobronchitis made her
more susceptible to pulmonary infections, leading to the infection at the time of death.
Dr. Hingarh concluded that the employee’s work-related exposures “may have caused some
nonspecific chronic laryngotracheobronchitis that may have predisposed her to develop a
pulmonary infection that led to her septic shock syndrome.
Appellant’s underlying
endocrinopathies (not related to her work exposures) made it difficult for her to survive such an
infection and played a major role in her death.” In a November 1, 2007 clarification report,
Dr. Hingarh opined that the employee sustained some level of injury to her lungs from her workrelated exposures that predisposed her to develop her recurrent upper respiratory tract infections
and the pneumonia that led to her death.
In a January 8, 2008 clarification report, Dr. Hingarh stated a patient could present with
symptoms the employee had after potential chemical exposures at work. He stated that based on
pathology reports, the employee had some underlying inflammatory lung disease. Dr. Hingarh
opined that this underlying pulmonary disease may have been caused by her exposure to fumes
related to her work or other exposures not outlined in the history. He stated that, while it was
impossible to say with 100 percent confidence that her lung disease was caused by possible
work-related exposures, it needed to be considered as a possible underlying factor.
In a January 8, 2008 decision, the Office denied the claim finding that the evidence failed
to establish a causal relationship. It found there was no evidence that the employee’s work
environment was not safe, there was no contemporaneous evidence of an exposure mishap at
work, there was no evidence that the employee advised her physicians that she was or could have
been exposed to something at work, and there was no evidence of a significant exposure at work.
Appellant requested an oral hearing that was held May 21, 2008. Affidavits from
coworkers noted incidents of fume hood malfunctioning, resulting in the employee’s fume
exposure. In a June 13, 2008 letter, William L. Raines, manager, noted that, while the employee
had an acidic solution splash out onto her lab coat, she had no acid burns to her skin and there
was no radioactive contamination. He stated that the liquid spill did not present a risk of
inhalation exposure. Mr. Raines advised that lab personnel were trained to stop work and leave
the area if it was suspected that hood operation was improper.
In a July 22, 2008 decision, a hearing representative vacated the prior decision finding
that the evidence reflected that the employee had been exposed on at least one or more occasion
to gases and fumes at work. The Office was directed to further develop the factual evidence,
modify the statement of accepted facts and refer the record to another second opinion specialist.
In an October 10, 2008 statement of accepted facts, the Office noted coworker statements
about two fume exposure incidents involving the employee. It stated that there was no evidence
of safety violations or hood malfunctions. The Office referred this statement and the record to
Dr. Ann MacIntyre, Board-certified in infectious disease, for a second opinion. In an

4

October 31, 2008 report, Dr. MacIntyre concluded, “Overall, the nature of [the employee’s]
employment did not directly cause her death from acute or chronic bacterial laryngotracheal
bronchitis. One could argue that the patient could have inhaled toxic fumes that led to damage of
the tracheobronchial mucosa leading to the greater facility of bacterial to lead to invasive
infection. However, based on the evidence provided, there were no formal reports of acid or
other toxic exposure. There are two reports from coworkers of incidents occurring at unclear
times during which fumes were noted and personnel exited the work area though no formal
reports of this are provided. Additionally, there is no evidence of hood malfunctions or other
safety violations. Consequently, as there is no clear evidence of toxin exposure, I conclude there
is no clear evidence that Ms. Porter’s death was causally related to her federal employment.”
In a November 10, 2008 decision, the Office denied the claim based on Dr. MacIntyre’s
opinion.
On December 5, 2008 appellant requested an oral hearing. By decision dated March 17,
2009, an Office hearing representative vacated the November 10, 2008 decision, finding that
Dr. MacIntyre’s report was based on an inaccurate statement of accepted facts. The Office was
directed to rewrite the statement of accepted facts to state that on two occasions the fume hoods
malfunctioned while the employee was working, causing exposure to toxic fumes of brief
duration. It was then directed to request clarification from Dr. MacIntyre.
A new statement of accepted facts was prepared on March 24, 2009 and the Office
requested a clarification opinion from Dr. MacIntyre. In a May 1, 2009 report, Dr. MacIntyre
advised that her review of the March 24, 2009 statement of accepted facts did not alter her earlier
opinion of October 31, 2008. She stated that while it is now accepted as factual that the
employee was exposed to toxic fumes on two occasions between 2001 and 2004, such exposure
predated her death by at least one year and there was no evidence of chronic respiratory
complaints, as noted by several medical notes. Additionally, there was no evidence of acute
exposure to toxic fumes immediately prior to her death. Dr. MacIntyre opined that since there
was no evidence of acute toxin exposure, the employee’s death was not causally related to her
federal employment.
By decision dated May 7, 2009, the Office denied the claim for survivor benefits based
on Dr. MacIntyre’s May 1, 2009 opinion.
On June 4, 2009 appellant requested a hearing, which was held telephonically on
October 6, 2009. The Office received evidence previously of record along with a September 25,
2009 statement from appellant’s attorney.
By decision dated January 13, 2010, an Office hearing representative affirmed the May 7,
2009 decision.
LEGAL PRECEDENT
An award of compensation in a survivor’s claim may not be based on surmise, conjecture
or speculation or an appellant’s belief that the employee’s death was caused, precipitated or

5

aggravated by the employment.5 Appellant has the burden of establishing by the weight of the
reliable, probative and substantial medical evidence that the employee’s death was causally
related to an employment injury or to factors of his employment. As part of this burden, she
must submit a rationalized medical opinion, based upon a complete and accurate factual and
medical background, showing a causal relationship between the employee’s death and an
employment injury or factors of his federal employment. Causal relationship is a medical issue
and can be established only by medical evidence.6
The medical evidence required to establish causal relationship is rationalized medical
evidence. Rationalized medical evidence is medical evidence which includes a physician’s
rationalized medical opinion on the issue of whether there is a causal relationship between an
employee’s diagnosed conditions and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the employee’s death and the accepted conditions or
employment factors identified by the employee.7
Section 8123(a) of the Act provides in pertinent part: If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.8 In situations
where there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.9
ANALYSIS
Appellant claimed that the employee’s death on November 19, 2005 was causally related
to her federal employment as her exposure to toxic fumes while working as a chemist caused or
contributed to her death. The Office relied on Dr. MacIntyre’s May 1, 2009 report in finding that
the employee’s death was not caused or contributed to by her federal employment. The
postmortem finding revealed the employee had erosive laryngotracheobronchitis and the record
supports two incidents of toxic fume exposure. The Board finds that there is a conflict in
medical opinion between Dr. MacIntyre, for the Office, and Drs. Shukla and Barksdale, for
appellant, on the issue of whether the employee’s death was causally related to her federal
employment.

5

Sharon Yonak (Nicholas Yonak), 49 ECAB 250 (1997).

6

Mary J. Briggs, 37 ECAB 578 (1986); Umberto Guzman, 25 ECAB 362 (1974).

7

Donna L. Mims, 53 ECAB 730 (2002).

8

5 U.S.C. § 8123(a).

9

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

6

In a May 1, 2009 report, Dr. MacIntyre, Board-certified in infectious disease and an
Office referral physician, reviewed the employee’s medical record and the March 24, 2009
statement of accepted facts, which revealed two occasions the fume hoods malfunctioned and the
employee was exposed to toxic fumes of brief duration. She opined that, since there was no
evidence of acute toxin exposure, the employee’s death was not causally related to her federal
employment. Dr. MacIntyre explained that the two accepted occupational exposure to toxic
fumes predated the employee’s death by at least one year and there was no evidence of acute
exposure to toxic fumes immediately prior to her death. She further noted that the medical
record contained no evidence of chronic respiratory complaints.
Dr. Shukla, an attending Board-certified gastroenterologist, opined in his September 25,
2007 report that the employee’s occupational sulfuric acid exposure caused or contributed to her
death. He explained that the employee’s job required her to add concentrated sulfuric acid to
samples and heat it to a high temperature which exposed her to fumes of sulfuric acid on a
regular basis. Dr. Shukla opined that this led to her symptoms of burning chest pain and
episodes of bronchitis and pneumonia and the resultant injury to her trachea and bronchial tree,
which corresponded to the postmortem finding of erosive laryngotracheobronchitis. He excluded
gastroesophageal reflux disease as the proximate cause of the laryngotracheobronchitis since the
employee’s burning chest pain was not resolved with medication used to treat gastroesophageal
reflux disease. Dr. Barksdale, the examining pathologist, advised that since there was a
postmortem finding of erosive laryngotracheobronchitis, the employee’s occupational exposure
was a predominant or primary etiologic factor in the evolution of her disease process, as contact
with some of these compounds was directly associated with laryngotracheobronchitis and
Dr. Shukla’s findings ruled out a condition of reflux disease and chronic aspiration.
Due to the unresolved conflict in the medical evidence, the Board will set aside the
Office’s decision and remand the case for referral of the employee’s record to an impartial
medical specialist to resolve the conflict. After such further development of the record as it
deems necessary, the Office shall issue a de novo decision on whether the employee’s death on
November 19, 2005 was causally related to the established work-related events.
On appeal appellant argues the evidence of record supports a causal relationship between
the employee’s employment and her death. As noted, the case is remanded for referral of the
employee’s record to an impartial medical specialist to resolve the conflict in medical opinion
evidence between Dr. MacIntyre and Drs. Shukla and Barksdale regarding this matter.
CONCLUSION
The Board finds that the case is not in posture due to a conflict in medical evidence.

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated January 13, 2010 is set aside and the case is remanded to the Office for further
proceedings consistent with this decision of the Board.
Issued: April 13, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

